UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-6606



ROBERT LEE DAVIS,

                                            Petitioner - Appellant,

          versus


HUBERT STONE, Sheriff,

                                             Respondent - Appellee.




                             No. 97-6973



ROBERT LEE DAVIS,

                                            Petitioner - Appellant,
          versus


HUBERT STONE,

                                             Respondent - Appellee.



Appeals from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Chief District
Judge. (CA-97-155-5-F, CA-97-278-5-HC-F3)
Submitted:    September 11, 1997       Decided:   September 22, 1997


Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Lee Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant seeks to appeal the district court's orders denying

relief on his petitions filed under 28 U.S.C.A. § 2254 (West 1994

& Supp. 1997) and motion to recuse. We have reviewed the record and

the district court's opinions and find no reversible error. Ac-
cordingly, we deny a certificate of appealability and dismiss the

appeals on the reasoning of the district court. Davis v. Stone,
No. CA-97-155-5-F (E.D.N.C. Mar. 24, 1997); Davis v. Stone,
No. CA-97-278-5-HC-F3 (E.D.N.C. June 24, 1997). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.



                                                           DISMISSED




                                   2